NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 31, 2022 was filed along with a fee under 37 CFR 1.17(p) after the mailing date of the Official action of October 1, 2021 and prior to the mailing date of the present Notice of Allowability.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Reasons for Allowance
Claims 1-20 have been found allowable over the cited prior art of record.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious all the cumulative limitations of independent claim 1 with particular attention to “sectioning at least a portion of the sheet with a mechanical object and creating a opening wherein the opening extends through the entire height of the sheet”.
United States Patent No. 3,859,407 to Blanding et al. (hereinafter “Blanding”) teaches a method of forming precursor shaped abrasive particles (See Abstract of Blanding) comprising: forming a mixture comprising a ceramic material into a sheet (col. 3, ll. 50-52; col. 5, ll. 26-37; col. 6, ll. 58-60; the ribbon of Blanding is equivalent to Applicant’s claim term “a sheet”; Blanding teaches simultaneously forming the green ceramic batch material into a ribbon and sectioning said ribbon while being formed), sectioning at least a portion of the sheet with a mechanical object and creating a partial opening through a portion of the sheet (col. 5, ll. 26-37; the roller of Blanding is equivalent to Applicant’s claim term “a mechanical object”; Blanding teaches simultaneously forming the green ceramic batch material into a ribbon and sectioning said ribbon while being formed), and fracturing the sheet to form precursor shaped abrasive particles (col. 5, ll. 16-23; sufficient deflection as taught by Blanding is equivalent to Applicant’s claim term “fracturing”; Blanding teaches sufficient deflection fractures and liberates the individual particles from the sectioned ribbon).  However, Blanding does not teach or suggest sectioning a portion of the sheet such that the resultant portion exhibits openings extending through the entire sheet which is what results according to Applicant’s claim language “sectioning at least a portion of the sheet with a mechanical object and creating a opening wherein the opening extends through the entire height of the sheet” according to independent claim 1.
United States Patent No. 7,632,434 to Duescher (hereinafter “Duescher”) teaches a method of producing equal-sized spherical shaped composite abrasive agglomerate beads containing small diamond abrasive particles and bonding said beads directly on the flat surface of a flexible backing or bonded onto raised island surfaces (See Abstract of Duescher). In at least one embodiment, Duescher teaches raised islands that are attached to the surface of backing sheet can be formed by coating a continuous layer of island formation material on the surface of a continuous web backing sheet by various coating processes including by way of non-limiting examples, extrusion die coating, curtain coating, slot coating, gravure coating, meniscus coating, and the like (col. 58, ll. 13-19 of Duescher). After partial or full solidification of the foundation material, Duescher teaches the surface of the island formation material can be scribed with a shape-formed sharp pointed tool, ablative lasers, fluid jet pipes (trace out and erode island and valley patterns by erosion of material by air, water or other fluids, that may contain abrasive additives), molding devices, embossing materials or other tools, to form passageways, scribe lines in the formation material that leave flat topped formation material island shapes that are separated by material channels having been formed by the scribe tools (col. 58, ll. 22-31 of Duescher).
There is no obvious reason to modify the teachings of Blanding using the teachings of Duescher and teach “sectioning at least a portion of the sheet with a mechanical object and creating a opening wherein the opening extends through the entire height of the sheet” according to Applicant’s independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ross J. Christie/
Assistant Examiner, Work Group 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731